[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                          No. 10-11999               APR 19, 2011
                      Non-Argument Calendar           JOHN LEY
                                                        CLERK
                    ________________________

                 D.C. Docket No. 1:09-cr-20890-UU-4

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

    versus

REO DARVILLE,

                                                Defendant-Appellant.

                    ________________________

                          No. 10-12387
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 1:09-cr-20890-UU-1

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

    versus

VINCENT SMITH,

                                                Defendant-Appellant.
                         ________________________

                                No. 10-12503
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:09-cr-20890-UU-3

UNITED STATES OF AMERICA,
                                                        Plaintiff-Appellee,

      versus

CLIVE GORDON,

                                                        Defendant-Appellant.

                        __________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (April 19, 2011)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, codefendants Reo Darville, Vincent Smith, and

Clive Gordon appeal their convictions for conspiracy to import marijuana into the

United States, in violation of 21 U.S.C. §§ 952(a) and 963. The defendants argue




                                        2
that the district court erred in denying their motions to withdraw their guilty pleas.

After review, we affirm.

                                            I.

      “We review the denial of a request to withdraw a guilty plea for abuse of

discretion.” United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006)

(quotation marks omitted). “We will reverse a district court’s decision on a

motion to withdraw only if it is arbitrary or unreasonable.” United States v.

Najjar, 283 F.3d 1306, 1307 (11th Cir. 2002).

      A defendant may withdraw a guilty plea before a sentence is imposed if he

shows a “fair and just reason” for the withdrawal. Fed. R. Crim. P. 11(d)(2)(B). A

pre-sentence motion to withdraw is to be liberally construed, but “[i]t is well

settled . . . that there is no absolute right to withdraw a guilty plea prior to

imposition of a sentence.” United States v. Buckles, 843 F.2d 469, 471 (11th Cir.

1988). To determine whether the defendant has met his burden, the district court

considers the totality of the circumstances, including: “(1) whether close

assistance of counsel was available; (2) whether the plea was knowing and

voluntary; (3) whether judicial resources would be conserved; and (4) whether the

government would be prejudiced if the defendant were allowed to withdraw his




                                            3
plea.” United States v. Freixas, 332 F.3d 1314, 1318 (11th Cir. 2003) (quotation

marks and citations omitted).

      The defendants’ arguments focus on the second factor, whether their guilty

pleas were knowing and voluntary. See Buckles, 843 F.2d at 471. We have

explained that a guilty plea is knowing and voluntary if it satisfies the three core

concerns underlying Fed. R. Crim. P. 11, which are that: “(1) the guilty plea must

be free from coercion; (2) the defendant must understand the nature of the charges;

and (3) the defendant must know and understand the consequences of his guilty

plea.” United States v. Mosley, 173 F.3d 1318, 1322 (11th Cir. 1999) (quotation

marks omitted). The defendants assert that they were tricked into pleading guilty

by their attorneys and that they never intended to bring marijuana into the United

States.

      During their plea colloquies, the defendants swore that no one had

threatened, coerced, or forced them into entering a guilty plea. The defendants

also swore that they intended to import marijuana into the United States. There is

a strong presumption that statements made during a plea colloquy are true. United

States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994); see also United States v.




                                          4
Rogers, 848 F.2d 166, 168 (11th Cir. 1988) (“[W]hen a defendant makes

statements under oath at a plea colloquy, he bears a heavy burden to show his

statements were false.”). The district court was entitled to rely on the veracity of

the defendants’ statements. See Medlock, 12 F.3d at 187. For that reason, the

district court’s denial of the defendants’ motions to withdraw their guilty pleas

was not arbitrary or unreasonable. See Najjar, 283 F.3d at 1307. No abuse of

discretion occurred.

      AFFIRMED.




                                          5